EXHIBIT 10.1



  Named Executive Officers Long-Term Equity Incentive Fiscal Year 2013 Awards




Executive Officer
Restricted Stock*
(Performance-Based
Vesting) (#)
Restricted Stock*
(Time-Based
Vesting) (#)
Restricted Stock*
(Performance-Based
Vesting TSR) (#)

Charles H. Turner
       
Senior Executive Vice President,
Chief Financial Officer
9,598
10,970
17,142

 
 
Catherine David
     
 
Executive Vice President,
Merchandising
8,285
9,468
14,797
 
 
Gregory S. Humenesky
       
Executive Vice President,
Human Resources
4,667
5,334
8,340
 
 
Sharon M. Leite
       
Executive Vice President,
Stores
7,072
8,083
12,632


 

 
*
 All equity awards were granted under the Pier 1 Imports, Inc. 2006 Stock
Incentive Plan, restated as amended.  The grants were effective April 6, 2012.

 